United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. ARMY, CORPS OF ENGINEERS, ST.
LOUIS DISTRICT, St. Louis, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1654
Issued: April 21, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 8, 2010 appellant filed a timely appeal from a May 14, 2010 decision of the
Office of Workers’ Compensation Programs denying his request for reconsideration. The Board
docketed the appeal as No. 10-1654.1
This case has previously been before the Board. By decision dated October 15, 2009, the
Board found that the Office, by its September 25, 2008 decision, met its burden of proof to
modify a May 13, 1988 Office decision to reflect that appellant had no loss of wage-earning
capacity and finalized the termination of his medical benefits, effective September 28, 2008.2
The law and facts of the previous Board decision are incorporated herein by reference.
The Board has reviewed the case record and notes that on December 21, 2009 appellant
requested reconsideration, stating that he was unable to work and still had problems due to the
accepted cervical strain and carpal tunnel syndrome which requires braces on both wrists. He
1

On October 6, 1984 appellant, then a 37-year-old temporary seasonal deck hand, sustained an employmentrelated cervical strain and bilateral carpal tunnel syndrome.
2

Docket No. 09-461 (issued October 15, 2009). The Board notes that the October 15, 2009 decision contains a
typographical error in its “Order” paragraph, noting that the Office decision being affirmed is dated October 7, 2008
rather than the correct date of September 25, 2008.

attached medical records from the Department of Veterans Affairs (VA) describing appointments
in November 2008 and May, June and July 2009. The included a June 30, 2009 neurology
diagnostic study report that Dr. Tulio E. Bertorini, a Board-certified neurologist, interpreted as
abnormal, demonstrating right median and ulnar neuropathy, secondary to polyneuropathy.
Appellant maintained that he could not work and that the VA results contradicted those of
Dr. Carl W. Huff, an Office referral physician who is Board-certified in orthopedic surgery.
By decision dated May 14, 2010, the Office denied appellant’s request for merit review,
stating that the medical documents submitted had previously been reviewed.
As noted above, the Office had issued a formal decision on appellant’s wage-earning
capacity on October 7, 2008, prior to the time he requested reconsideration on December 21,
2009 and prior to the dates of the medical appointments at the VA. Board precedent and the
Office’s procedural manual direct the claims examiner to consider the criteria for modification
when a claimant requests resumption of compensation for total wage loss.3 While appellant used
the term reconsideration in his December 21, 2009 correspondence, he asserted that the previous
decisions were in error and his condition had worsened. The Board finds that the Office should
have adjudicated the issue of modification of the wage-earning capacity determination.4 The
Board will therefore remand the case to the Office for proper adjudication, to be followed by an
appropriate merit decision to preserve appellant’s appeal rights.

3

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(a)
(December 1995) (if a formal decision on loss of wage-earning capacity is issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss, in which instance the Office will need
to evaluate the request according to the customary criteria for modifying a formal loss of wage-earning capacity
determination).
4

F.B., Docket No. 09-99 (issued July 21, 2010.

2

IT IS HEREBY ORDERED THAT the May 14, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: April 21, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

